USCA11 Case: 20-11218     Date Filed: 06/30/2022    Page: 1 of 20




                                                     [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11218
                   ____________________

HJALMAR RODRIGUEZ, JR.,
                                              Plaintiff-Appellant,
versus
EDWARD H. BURNSIDE, et al.,
                                          Defendants-Appellees.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 5:17-cv-00010-MTT-CHW
                    ____________________
USCA11 Case: 20-11218        Date Filed: 06/30/2022     Page: 2 of 20




2                      Opinion of the Court                 20-11218

Before JILL PRYOR, GRANT, and MARCUS, Circuit Judges.
GRANT, Circuit Judge:
       To test whether a state prison regulation violates an
inmate’s constitutional rights, courts ask whether the regulation is
reasonably related to a legitimate penological interest. That
inquiry is intended to ensure that prison officials respect
constitutional boundaries without frustrating their efforts to fulfill
the difficult responsibility of prison administration.
        Here we consider two Georgia prison policies that control
how officers transport inmates to showers, and we ask whether
those policies interfere with an inmate’s First Amendment right to
free exercise of religion. Although the inmate suggests ways the
prison could make an exception to accommodate his religious
requests, he does not show that the policies were unconstitutional
in the first place. And even if they were, qualified immunity would
protect the officials because the types of shower rights the inmate
seeks are not clearly established. We affirm the district court.
                                  I.
        Hjalmar Rodriguez was imprisoned at Hays State Prison
after he was convicted of voluntary manslaughter. While he lived
there, Rodriguez killed another inmate by stabbing him with a
knife during a fight. Understandably concerned that he was a safety
risk, prison officials moved him into the Special Management Unit
at the Georgia Diagnostic and Classification Prison. That unit
handles “offenders who commit or lead others to commit violent,
USCA11 Case: 20-11218       Date Filed: 06/30/2022   Page: 3 of 20




20-11218              Opinion of the Court                       3

disruptive, predatory, or riotous actions, or who otherwise pose a
serious threat to the security of the institution.” The unit’s
rigorous policies reflect the greater risk those inmates pose to
prison safety and security.
       For most of his time in that unit, Rodriguez was housed in
wings with single-occupancy cells. These cells were not equipped
with showers, but prison policy was to escort each inmate to a
separate shower three times per week. To ensure safety and
security during the shower transports, prison officers in the unit
followed a set of strict procedures. To start, each transport
required the dedicated attention of between two and five officers.
Clothing was also kept to a minimum—inmates could wear only
boxers and shower shoes when walking to the shower, and could
not bring along any other clothes. Before leaving their cells,
inmates handed any necessary items through a cell-door port so
that an officer could “thoroughly check” for contraband. Only the
bare necessities were allowed—soap and a towel. Once the items
were searched, the officers handcuffed the inmate through the
door port, opened the door, and finally secured the inmate in leg
shackles.
      Only then could an inmate be taken to the shower. With
yet another step-by-step process, the inmate was unshackled,
locked in the shower, and unhandcuffed. After the shower, the
process then went in reverse—the inmate was again searched and
secured before being taken back to his cell by a group of officers.
USCA11 Case: 20-11218        Date Filed: 06/30/2022     Page: 4 of 20




4                      Opinion of the Court                 20-11218

       Though tedious, these steps were meant to ensure “that the
escorting officers were safe and that the prison remained secure.”
As the deputy warden explained, the “shower security protocol”
helped stop the flow of contraband and weapons that could be
hidden in clothing and taken to the shower.
       Rodriguez, however, disagreed with those policies and
believed that the restrictions infringed his constitutional rights. As
a Muslim, Rodriguez practiced ghusl, a ritual bathing that involves
washing the whole body multiple times and that must be
completed every 24 hours. He complained that ghusl was
impossible to perform using the sink and towel in his cell because
it “requires a large amount of water” and would have produced a
slipping hazard. Rodriguez conceded that the sink and towel were
helpful, enabling him to perform a simpler and more frequent
religious washing called wudu. But because prison officials were
not providing him with daily showers, they were—at least as he
saw it—violating his First Amendment right to freely exercise his
religion.
       Rodriguez’s religious beliefs also dictated that he dress
modestly “by wearing garments that cover from mid-stomach or
the naval to the bottom of the knees” around anyone but
immediate family. Of course, the shower transport policy did not
allow for that much clothing—he could wear only boxers and
shower shoes. The policy thus contravened his religious modesty
obligations by requiring him to expose both his lower stomach and
a portion of his leg above his knee.
USCA11 Case: 20-11218       Date Filed: 06/30/2022     Page: 5 of 20




20-11218               Opinion of the Court                        5

       To challenge these policies and raise a host of other
complaints, Rodriguez sued several prison officials under the
Religious Land Use and Institutionalized Persons Act (RLUIPA), 42
U.S.C. § 2000cc–1, and 42 U.S.C. § 1983, seeking declaratory,
injunctive, and monetary relief. In his complaint, Rodriguez
claimed that the shower policies intruded on his First and
Fourteenth Amendment rights.
        The district court granted summary judgment to the prison
officials on his shower policy claims. Adopting the magistrate
judge’s report, the court held that prison officials had not violated
Rodriguez’s First and Fourteenth Amendment rights when they
enforced the prison’s shower policies. The policies were
“reasonably related to the legitimate penological interests in
securing the prison.” It also held that he was not entitled to relief
under RLUIPA because his injunctive claims were mooted when
he was transferred out of the Special Management Unit.
       Rodriguez appeals, contending that the shower policies fail
First Amendment scrutiny. The prison officials disagree, and argue
that they are entitled to qualified immunity in any event.
Rodriguez also argues that the magistrate judge was incorrect to
reject motions related to discovery requests and appointment of
counsel.
                                 II.
     We review de novo the district court’s grant of summary
judgment to the prison officials on Rodriguez’s free exercise claim.
USCA11 Case: 20-11218       Date Filed: 06/30/2022     Page: 6 of 20




6                      Opinion of the Court                20-11218

See Jurich v. Compass Marine, Inc., 764 F.3d 1302, 1304 (11th Cir.
2014). We view all facts and reasonable inferences in the light most
favorable to the nonmoving party, and summary judgment is
proper when the moving party is entitled to judgment as a matter
of law. Id.
                                 A.
       “Prison walls do not form a barrier separating prison
inmates from the protections of the Constitution.” Turner v.
Safley, 482 U.S. 78, 84 (1987). But those protections can be limited,
because they sometimes conflict with an inmate’s “status as a
prisoner or with the legitimate penological objectives of the
corrections system.” Pesci v. Budz, 935 F.3d 1159, 1165 (11th Cir.
2019) (quotation omitted); see also Pell v. Procunier, 417 U.S. 817,
822 (1974).
       Deciding what limits are permissible is tricky—running a
prison “is an inordinately difficult undertaking that requires
expertise, planning, and the commitment of resources, all of which
are peculiarly within the province of the legislative and executive
branches of government.” Turner, 482 U.S. at 84–85. Respect for
the separation of powers thus requires us to exercise “judicial
restraint regarding prisoner complaints.” Id. at 85 (quotation
omitted). And when critiquing a state penal system, principles of
federalism “bolster that deference.” Pesci, 935 F.3d at 1165.
      To allow prison officials “to remain the primary arbiters of
the problems that arise in prison management,” we evaluate a
USCA11 Case: 20-11218       Date Filed: 06/30/2022   Page: 7 of 20




20-11218              Opinion of the Court                       7

prisoner’s constitutional claim under a “unitary, deferential
standard.” Shaw v. Murphy, 532 U.S. 223, 229–30 (2001). Under
that standard, a prison regulation burdening an inmate’s exercise
of constitutional rights must be “reasonably related to legitimate
penological interests.” Turner, 482 U.S. at 89.
       To succeed on a constitutional claim, an inmate must show
that “the logical connection between the regulation and the
asserted goal is so remote as to render the policy arbitrary or
irrational.” Id. at 89–90. We do not inquire whether the prison
could make an individualized exception for the complaining
inmate—we assess “only the relationship between the asserted
penological interests and the prison regulation.” Shaw, 532 U.S. at
230.
       The Supreme Court in Turner outlined four factors that
frame our analysis. To decide whether the prison’s policies
impermissibly burden Rodriguez’s First Amendment right to free
exercise, we ask
      (1) whether there is a “valid, rational connection
      between the prison regulation and the legitimate
      governmental interest put forward to justify it”;
      (2) whether “alternative means” of exercising the
      right “remain open to prison inmates,” such that they
      may “freely observe a number of their religious
      obligations”;
USCA11 Case: 20-11218        Date Filed: 06/30/2022     Page: 8 of 20




8                      Opinion of the Court                 20-11218

      (3) what “impact accommodation of the asserted
      constitutional right will have on guards and other
      inmates, and on the allocation of prison resources
      generally”; and
      (4) whether any “obvious, easy alternatives” to the
      current regulation exist, which would suggest that
      the policy is an “exaggerated response to prison
      concerns.”
See Turner, 482 U.S. at 89–91 (quotations omitted); O’Lone v. Est.
of Shabazz, 482 U.S. 342, 352 (1987).
        To be quite clear, we do not balance these factors to see if
some outweigh the others. Beard v. Banks, 548 U.S. 521, 532–33
(2006) (plurality opinion). The last three factors are valuable
because they provide more angles from which to view the
fundamental inquiry: whether the prison regulation is reasonably
related to legitimate penological interests. Turner, 482 U.S. at 89.
If that rational connection is missing, “the regulation fails,
irrespective of whether the other factors tilt in its favor.” Shaw,
532 U.S. at 229–30; Pesci, 935 F.3d at 1167. And if the connection
exists, the policy will stand. See Beard, 548 U.S. at 533.
                                 B.
       We start with the three-showers-per-week limitation.
Rodriguez does not dispute that the prison officials’ asserted
interests in this rule are legitimate. He accepts that transporting an
inmate to the shower “involved ‘safety and security risks’ and was
USCA11 Case: 20-11218        Date Filed: 06/30/2022      Page: 9 of 20




20-11218                Opinion of the Court                         9

‘time- and labor- intensive’ for correctional officers.” No doubt
that is true—promoting prison security is “perhaps the most
legitimate of penological goals.” Overton v. Bazzetta, 539 U.S. 126,
133 (2003); Prison Legal News v. Sec’y, Florida Dep’t of Corr., 890
F.3d 954, 967 (11th Cir. 2018). The Supreme Court has long
recognized that prisons make do with “limited resources for
preserving institutional order” and thus deserve deference in how
they allocate those resources. Turner, 482 U.S. at 90.
        Turning to the first Turner factor, a rational connection
exists between limiting the frequency of showers and furthering
safety and security. The policy requires multiple officers during
the shower transport to help if an inmate resists returning to his
cell, refuses to be handcuffed, or threatens the transporting officers.
And the safety risk to officers is real—the unit houses the most
“violent, disruptive, predatory” inmates in the Georgia prison
system. In fact, some inmates are classified as so dangerous that
they may be transported only if three officers are present and two
of them are armed. Rodriguez himself demonstrates why such
extreme care is called for—he was moved to the Special
Management Unit after killing another inmate. The prison’s
precautions are reasonably calculated responses to the risks
involved in transporting this category of inmates.
      Nor does it matter that the prison officials have not
presented “evidence of an actual security breach.” Prison Legal
News, 890 F.3d at 968. To justify a security policy, prison officials
need not establish a causal link between the practice and a
USCA11 Case: 20-11218      Date Filed: 06/30/2022    Page: 10 of 20




10                    Opinion of the Court                20-11218

reduction in violent incidents. Id. Instead, prison officials may
“anticipate security problems” and “adopt innovative solutions.”
Id. (quotation omitted). A policy like this one—directly mitigating
risk to prison safety and security—is reasonable.
       The remaining three factors confirm this connection.
O’Lone guides how we review the second factor. There, the
prison’s work policy prevented Muslim inmates from attending
their Friday prayer service. O’Lone, 482 U.S. at 345–47. Even so,
the Supreme Court held that the prisoners retained alternative
means of religious exercise because the prison allowed them “to
participate in other religious observances of their faith”—other
prayer meetings, access to a state-provided imam, special meals,
and modified mealtimes during the month of Ramadan. Id. at 352.
       Rodriguez argues that refusing to provide him a daily
shower left him with no alternative means of exercising his
religion. But he misconstrues our inquiry. The question is not
whether the prison accommodated every aspect of his religious
practice, but whether he was allowed other means of practicing his
religious beliefs. See id., 482 U.S. at 352. And when we consider
the prisoner’s free exercise of religion, the right “must be viewed
sensibly and expansively.” See Thornburgh v. Abbott, 490 U.S.
401, 417 (1989). As long as a prisoner like Rodriguez retains “the
ability to participate in other Muslim religious ceremonies,” the
second factor tips against him. See O’Lone, 482 U.S. at 352.
     Rodriguez could exercise his religion in many other ways.
He could perform wudu, the other religious washing ritual, using
USCA11 Case: 20-11218      Date Filed: 06/30/2022     Page: 11 of 20




20-11218               Opinion of the Court                      11

the sink in his cell. And the prison allowed Muslim inmates to
participate in “Friday Jumah service” by having the Muslim
chaplain “go cell by cell to individual inmates for their Friday
prayer.” The prison also adjusted the meal schedule during
Ramadan for those who wanted to observe the religious fast; they
were “provided a morning meal around dawn (before sunrise) and
an evening meal after sunset.” These steps show that Rodriguez
had many alternative means of practicing his religious faith despite
the shower policy.
       The third factor, resource allocation, also suggests that the
prison’s policy was reasonable. Providing daily showers would
have been a severe drain on the prison’s limited resources, forcing
prison officers to more than double the time they spent making
shower transports. Requesting such a “significant reallocation” of
resources, the Supreme Court has explained, interferes with the
smooth functioning of a prison. Overton, 539 U.S. at 135. These
consequences confirm that the three-showers-per-week policy
rationally advances the prison’s security interests.
       Our last consideration when deciding whether a prison rule
is reasonably related to a legitimate interest is whether any
“obvious, easy alternatives” to that regulation exist. Turner, 482
U.S. at 90. This is a “high standard,” designed to flush out whether
the current policy is an “exaggerated response” to the prison’s
concerns. Overton, 539 U.S. at 136; Turner, 482 U.S. at 90
(quotation omitted). To meet it, a proposed alternative must be a
simple and unmistakably effective choice.
USCA11 Case: 20-11218            Date Filed: 06/30/2022          Page: 12 of 20




12                         Opinion of the Court                        20-11218

       Rodriguez argues that an alternative to the three-showers-
per-week policy would have been to move him to another cell
block where the cells contained personal showers. 1 But the fact
that the prison could have moved him to a cell where he would not
need shower transports does not suggest that the shower policy
itself was irrational. In fact, Rodriguez is not proposing an
alternative policy at all—he is asking for an individual exemption.
We commonly confront such requests when reviewing RLUIPA
claims. Under that standard (which is stricter on prisons than
Turner), we assess whether a prison policy as applied to an
individual prisoner is the “least restrictive means” of furthering a
“compelling governmental interest.” Holt v. Hobbs, 574 U.S. 352,
362–63 (2015) (quoting 42 U.S.C. § 2000cc–1(a)); Dorman v.
Aronofsky, —F.4th—, No. 20-10770, 2022 WL 2092855, at *3–4
(11th Cir. June 10, 2022). The prison may also need to justify its
denial of “specific exemptions to particular religious claimants”
under RLUIPA’s “focused” inquiry. Id. (quotation omitted). That
framework is not relevant here, however, because Rodriguez
appealed the dismissal of his § 1983 claims, not his RLUIPA claims.




1 The prison officials argue that Rodriguez waived this issue by not properly
objecting to the magistrate judge’s recommendation. But in doing so, they
fail to construe Rodriguez’s pro se district court filings liberally. See Erickson
v. Pardus, 551 U.S. 89, 94 (2007). Rodriguez sufficiently proposed the daily-
shower alternative below, so the officials should have addressed the merits of
his argument.
USCA11 Case: 20-11218      Date Filed: 06/30/2022    Page: 13 of 20




20-11218               Opinion of the Court                      13

       And Turner makes no comparable, individualized demands.
It only requires a prison’s policy to be rationally related to a
legitimate government interest. To bring his First Amendment
challenge to the policies under Turner, Rodriguez must do more
than propose a personal accommodation. He must present an
obvious alternative policy that could replace the current one on a
prison-wide scale. See Turner, 482 U.S. at 93. For example, in
Prison Legal News a publisher challenging a prison’s magazine ban
suggested that the prison could restrict inmates’ access to
prohibited services rather than banning its magazine for
advertising those services. 890 F.3d at 974. And in Overton v.
Bazzetta, a prison policy excluded most minor visitors other than
immediate family; the suggested alternative was to allow “nieces
and nephews or children for whom parental rights have been
terminated” to visit. 539 U.S. at 129–30, 136. Rodriguez, on the
other hand, falls short of proposing any alternative policy.
       Instead, he insists that the prison officials had to “explain
their refusal” to move him. But the Supreme Court has held
otherwise: a prison need not “shoot down every conceivable
alternative method of accommodating the claimant’s
constitutional complaint.” Turner, 482 U.S. at 90–91. The prison
regulation need only be reasonable. The three-showers-per-week
policy thus survives scrutiny.
                                C.
      We apply the same Turner factors to consider whether it
was reasonable to limit prisoners to wearing only boxers and shoes
USCA11 Case: 20-11218       Date Filed: 06/30/2022     Page: 14 of 20




14                     Opinion of the Court                 20-11218

to the shower. The prison limited what prisoners wore to the
shower because “contraband could be hidden in clothing and
weapons could be taken to the shower.” The same interests—
safety and security—also justify this shower policy. And the
validity of these interests, as we said earlier, is “beyond question.”
Thornburgh, 490 U.S. at 415.
        Turning to the first factor, the policy rationally advances
safety and security. Limiting the places where a prisoner could
hide a weapon reduces the risk that an officer will be harmed, as
well as the risk that the weapon will be conveyed to other
prisoners. Rodriguez argues that the officials said that transporting
prisoners in “full dress” rather than in boxers and shower shoes
would threaten prison safety; allowing him to add a t-shirt to his
shower garb would make no difference in his view given their
justification. But we do not nitpick whether a policy could be
adjusted to accommodate a prisoner’s interest—this is not a “least
restrictive alternative” test. Turner, 482 U.S. at 90 (quotation
omitted). Quite simply, more clothing presents a greater safety
threat. Because limiting what prisoners wear and carry to the
shower makes it harder to move weapons or contraband, the
policy is rationally related to advancing prison safety.
       The remaining three factors implicate much of the same
reasoning behind the other policy, so we do not rehash every
detail. The second factor translates unchanged: Rodriguez was
allowed alternative means of exercising his religious beliefs. As for
the third factor, requiring the prison to allow prisoners to wear
USCA11 Case: 20-11218       Date Filed: 06/30/2022     Page: 15 of 20




20-11218               Opinion of the Court                        15

t-shirts during shower transports would introduce the specific risk
to prison safety and security that the policy sought to prevent.
Other methods of mitigating the risk would require officers to
dedicate more time and energy to carefully searching the extra
clothing. Those added burdens confirm that the security policy
rationally advances the prison’s interest in safety. See Beard, 548
U.S. at 532–33.
       Under the fourth factor, Rodriguez again suggests that the
prison should have moved him to another cell. And again this
suggestion is for a personal exemption rather than a policy change.
Rodriguez does, however, present another solution that qualifies
as an alternative policy.
        He relies on the unit’s “Standard Operating Procedures,”
which say that prisoners must never be removed from their cells in
anything more than a t-shirt, boxers, and shower shoes. He argues
that this policy is good enough for shower transports too. It may
be true that in other instances the prison allowed prisoners to be
transported while still wearing t-shirts. But the fact that the prison
offers inmates the comparative dignity and comfort of wearing a
shirt during other activities does not render it illogical or
unreasonable to allow less clothing on the way to the shower. See
Thornburgh, 490 U.S. at 419. Because Rodriguez’s proposal would
introduce the exact risk of harm the prison is working to prevent,
it is not an obvious, easy alternative to the existing policy.
       The prison officials therefore did not violate Rodriguez’s
First Amendment right to freely exercise his religion. Even if these
USCA11 Case: 20-11218       Date Filed: 06/30/2022     Page: 16 of 20




16                     Opinion of the Court                 20-11218

particular policies substantially burdened Rodriguez’s religious
exercise, they were rationally related to the prison’s legitimate
interests in maintaining safe and secure conditions while providing
prisoners with the opportunity to shower.
                                 III.
      The prison officials also argue that, regardless of our answer
to the First Amendment question, they are entitled to qualified
immunity. They say that it was not clearly established that the
shower policies infringed the First Amendment.
       Under the doctrine of qualified immunity, public officials
may not be held liable for damages under § 1983 unless it is shown
that they violated “a constitutional right that was clearly
established at the time of the challenged action.” Echols v. Lawton,
913 F.3d 1313, 1319 (11th Cir. 2019) (quotation omitted). Qualified
immunity covers officials when they are acting within the scope of
their discretionary authority; Rodriguez does not dispute that was
the case here. See id. Qualified immunity therefore applies unless
he produces evidence showing (1) that the officials violated a
statutory or constitutional right, and (2) “that the right was clearly
established at the time of the challenged conduct.” Wade v. United
States, 13 F.4th 1217, 1225 (11th Cir. 2021) (quotations omitted).
       Rodriguez concedes that no materially similar case clearly
establishes that these kinds of policies violate prisoners’ First
Amendment rights. Nevertheless, he argues, Turner was so
decisive that it formed a “broader, clearly established principle that
USCA11 Case: 20-11218       Date Filed: 06/30/2022     Page: 17 of 20




20-11218               Opinion of the Court                        17

should control the novel facts of the situation.” Id. at 1226
(quotation omitted). But that is true only if the case drew a “bright
line” between “lawful and unlawful” policies. Post v. City of Fort
Lauderdale, 7 F.3d 1552, 1557 (11th Cir. 1993), modified on other
grounds, 14 F.3d 583 (11th Cir. 1994). Turner drew no such line.
Nor did it ask courts to fine tune a prison’s policy to accommodate
a prisoner’s individual request. See Turner, 482 U.S. at 90–91.
Rodriguez thus has not shown that a reasonable official would have
had “fair and clear warning” that his particular conduct was
“unlawful and unconstitutional.” Al-Amin v. Smith, 511 F.3d 1317,
1335–36 (11th Cir. 2008). Even if the prison’s policies were
improper, the prison officials would be entitled to qualified
immunity.
                                 IV.
       Turning to the district court’s denials of a discovery motion
and appointment-of-counsel motions, we review them for abuse of
discretion. Smith v. Sch. Bd. of Orange Cnty., 487 F.3d 1361, 1365
(11th Cir. 2007). Under this standard, a district court “has a range
of choice” when managing the discovery process and “its decision
will not be disturbed as long as it stays within that range and is not
influenced by any mistake of law.” Knight through Kerr v. Miami-
Dade Cnty., 856 F.3d 795, 811 (11th Cir. 2017) (quotation omitted).
        Rodriguez asked the magistrate judge to order prison
officials to help him depose other prisoners as he developed his
claim that contaminated vegan meals violated the Eighth
Amendment. Rejection of that motion did not preclude Rodriguez
USCA11 Case: 20-11218          Date Filed: 06/30/2022   Page: 18 of 20




18                     Opinion of the Court                 20-11218

from collecting evidence; he acquired affidavits from four other
inmates to support his Eighth Amendment claim. And as the
magistrate judge explained, Rodriguez failed to show a good-faith
attempt to resolve the discovery dispute with the prison officials.
See Fed. R. Civ. P. 37(a)(1). Part of the problem, the magistrate
judge concluded, was that seeking depositions was a “particularly
burdensome” method of gathering information and
disproportionate to the needs of the case. We see no abuse of
discretion.
        Nor was the district court obliged to appoint counsel to help
with discovery. Appointment of counsel in civil cases is a privilege
“justified only by exceptional circumstances,” not a constitutional
right. Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985). A
district court has “broad discretion” when ruling on such a motion.
Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). Here, the
magistrate judge determined that Rodriguez set forth the essential
facts underlying his claims and that the applicable legal doctrines
were readily apparent. See id. Although we appointed counsel to
represent Rodriguez on appeal, it was not an abuse of its discretion
for the district court to conclude that no exceptional circumstances
justified the appointment of counsel below. See Norelus v.
Denny’s, Inc., 628 F.3d 1270, 1280 (11th Cir. 2010).
                           *        *     *
       Prisons are tasked with providing safety and security for the
inmate population as well as for prison staff—but cannot do so by
disregarding prisoners’ constitutional rights. Here, Rodriguez had
USCA11 Case: 20-11218      Date Filed: 06/30/2022   Page: 19 of 20




20-11218              Opinion of the Court                     19

a First Amendment right to free exercise even while he was
incarcerated in the Special Management Unit. Though that right
was sometimes curtailed because of the prison’s legitimate
penological requirements, the prison’s policies hit the right mark
under Turner. Rodriguez’s constitutional challenge fails.
      AFFIRMED.
USCA11 Case: 20-11218      Date Filed: 06/30/2022    Page: 20 of 20




20-11218            JILL PRYOR, J., Concurring                     1

JILL PRYOR, Circuit Judge, Concurring in part, concurring in the
judgment:
       I join Parts III and IV of the majority opinion and concur in
its judgment affirming the district court. Because I agree with Part
III of the majority opinion that the First Amendment right the
defendants stand accused of violating was not clearly established, I
would not decide whether Mr. Rodriguez’s First Amendment right
to free exercise of his religion was violated. See Pearson v.
Callahan, 555 U.S. 223, 236 (2009).